Citation Nr: 0835014	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-19 822	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for rhinitis.

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

The appeal was previously remanded by the Board of Veterans' 
Appeals (Board) in February 2008 for additional evidentiary 
development.  It has now been returned to the Board for 
further appellate review.

Following the Board's February 2008 remand, the veteran 
contacted his United States Congressman and submitted copies 
of documents which were already contained in his claims file.  
The Congressman then forwarded these copies to the VA, 
subsequent to the most recent readjudication of the veteran's 
appeal, in the June 2008 Supplemental Statement of the Case.  
However, because the documents were of record prior to this 
point and previously considered, no prejudice accrues to the 
veteran by the Board's consideration of his appeal at this 
time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal has thus received 
expedited treatment.


FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
chronic rhinitis.

2.  The veteran does not carry a diagnosis of PTSD which is 
in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, the claimed stressors are not corroborated and no 
relationship between any psychiatric disability and service 
is established.

CONCLUSIONS OF LAW

1.  Service connection for rhinitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Review of 
the claims file shows that the veteran was informed of these 
elements in a letter of March 2008 prior to the most recent 
adjudication of his claims.  

The RO provided the veteran with the regulatory provisions 
governing service connection, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a Statement of the Case dated in April 2006.  The veteran 
was informed of the law governing the assignment of 
disability ratings and effective dates in an addendum to the 
April 2006 Statement of the Case, prior to the most recent 
adjudication of his claims in a June 2008 Supplemental 
Statement of the Case.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, while the manner and timing of 
the notice the veteran was provided was not in strict 
compliance with the pertinent law and regulations, any error 
in this regard is harmless.  

VA medical records, private medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  Although the official copies of the veteran's service 
treatment records and service personnel records were 
destroyed by fire at the National Personnel Records Center, 
the veteran himself retained partial copies of his service 
records and has submitted them to VA.  Thus, the evidence 
pertaining to the veteran's period of service is nearly 
complete.  The evidence pertaining to recent years, is also 
comprehensive, as the veteran has submitted private medical 
records and physician's statements reflecting his condition 
over the past twenty years.  

It is the intervening time period, of forty-some years, for 
which there is a paucity of evidence reflecting the veteran's 
condition.  To supplement this critical part of the record, 
the Board remanded with the aim of obtaining medical evidence 
from this period.  However, the cooperation of the veteran in 
this endeavor was required, in that only he could identify 
where and when he received medical treatment for the 
disabilities at issue, so that such records could be sought.  
Unfortunately, he did not respond to the requests for his 
assistance in developing evidence to support his claim, 
meaning that the VA is now constrained to adjudicate his 
claims based upon an incomplete record.  He has also declined 
the opportunity to testify during a hearing on appeal.  

We are nevertheless satisfied that all relevant evidence 
pertaining to the issue decided herein has been obtained 
without the further cooperation of the veteran.  All relevant 
records and contentions have been carefully reviewed.  The 
Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision, which may 
be pursued without the veteran's assistance and cooperation.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
wished to fully develop his claim, he had a corresponding 
duty to assist by providing the requested information.  The 
Board therefore holds that, even though the veteran's claim 
has not been fully developed, the VA has fulfilled its duty 
to assist him.  We will thus proceed to evaluate the 
veteran's appeal based on the evidence currently of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Cosman v. Principi, 3 Vet. App. 303 (1992).

Rhinitis

The veteran's service treatment records reflect multiple 
instances of treatment for a runny nose, nasopharyngitis, and 
catarrahal fever.  Each instance indicates that the episode 
was acute, and that the veteran had recovered and was 
returned to duty.  There is no indication whatsoever that the 
veteran experienced any kind of chronic, permanent disability 
involving rhinitis during service.  

In support of his claim, the veteran submitted a 2006 letter 
from a doctor of osteopathy, who stated he had been treating 
the veteran for approximately ten years.  During that time, 
the veteran had had chronic rhinitis and postnasal drip, 
which had been treated with steroid nasal sprays, 
antihistamines and decongestants.

VA outpatient treatment records dated in 2004 and 2005 do not 
reflect diagnosis or treatment for rhinitis.

The veteran was provided with a VA examination in March 2005.  
At that time, he reported a history of having been 
asymptomatic until 1990, except for having sore throats 
during the cold weather when he lived in New York.  Upon 
examination, some mucus discharge from the nose was noted.  
X-ray studies of the sinuses were negative.  The examiner 
rendered a diagnosis of acute rhinitis, associated with nasal 
stuffiness, and opined that the current acute condition was 
less likely than not caused by or a result of service.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, it is not shown that the veteran has a 
permanent, chronic disability involving rhinitis.  Rather the 
evidence shows that his rhinitis is a symptom which recurs 
every so often; it is not shown that the rhinitis is a 
symptom of a chronic disability or that it is in itself a 
chronic disability.  Even if we were to concede rhinitis as a 
chronic disability in this case, which we do not, no link to 
the episodes of acute and transitory nasopharyngitis in 
service is shown by the evidence of record.  In this regard, 
the lapse of many years between the veteran's separation from 
service and the first contention that he had such a disorder 
weighs against his claim.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In sum, the preponderance of the evidence is against the 
veteran's claim and service connection for rhinitis must be 
denied.

A psychiatric disability

The veteran asserts that he suffers from PTSD as a result of 
an incident during service when he was attacked by a monkey.  

Although the veteran reports that he received medical 
treatment in service following the monkey attack, no such 
treatment is reflected in the available service medical 
records.  As noted above, the records available for review 
are copies of those submitted by the veteran himself, as the 
official copies were unfortunately destroyed by fire at the 
National Personnel Records Center.  In cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  

Review of the available service medical records reveals quite 
a bit of information about the veteran's mental state during 
service, however.  The veteran was discharged from service on 
account of inadaptability, or "inaptness" for service, in 
November 1946.  The report of the medical board proceedings 
which were convened in connection with this discharge 
reflects that the veteran was considered to have been 
physically normal, but mentally deficient and suffering from 
an inadequate personality and emotional instability.  
Intelligence testing yielded a result of a mental age of 
nine.  Upon psychiatric examination, the neuropsychiatrist 
concluded that the veteran's inadequate personality and 
emotional instability were a direct result of the mental 
deficiency and that in light of his borderline mentality, he 
would never make a satisfactory soldier.

The Army history portion of the discharge report reflects 
that the veteran had been overseas for ten months, where he 
worked as an officer's orderly and saw no combat.  It also 
shows that "Loud sounds bother this soldier.  He ran from 
155mm cannons while firing."  There is no mention of a 
monkey attack in the discharge report or any other portion of 
his service medical records.  Although as discussed above, 
the Board has a heightened duty to explain our findings and 
conclusions, we find that the absence of any mention of a 
monkey attack in the medical board report is significant.  
Possibly the veteran did not report the attack, despite his 
current assertion that he did, or the authors did not 
consider it important enough to mention in the report in 
terms of the physical or mental impact the experience had 
upon the veteran.   

Post-service medical evidence includes several private 
physician statements rendered by Dr. Y, reflecting diagnoses 
of PTSD and depression and attributing the PTSD to various 
episodes in service, to include the monkey attack, an episode 
where an ambulance in which the veteran was travelling turned 
over, and a phobia related to loud cannon noises.  Another 
statement, rendered by a Licensed Mental Health Counselor is 
dated in May 2006, and reflects that the doctor had reviewed 
the veteran's service records and noted that the veteran had 
a ribbon indicating that he supported the Luzon Philippine 
Island Campaign in 1945, and thus erroneously concluded that 
his PTSD was related in part to his combat experiences.  

Review of the veteran's VA treatment records shows that he 
carries a diagnosis of depression, but has not received a 
PTSD diagnosis from the VA.  In fact, PTSD screenings 
conducted in March 2004, January 2005, and December 2005 were 
negative for PTSD signs or symptoms.  He did not report the 
episode with the monkey or any other service-related event 
during any of these screens; rather he denied having ever had 
any experience that was so frightening, horrible, or 
upsetting as to cause nightmares, avoidance, numbness, or a 
startle reaction.  

The veteran was provided with a VA psychiatric examination in 
March 2005.  Following a review of the veteran's claims file, 
his VA medical records, and an interview of the veteran 
himself, the examiner rendered diagnoses of dysthymic 
disorder and a personality disorder, and provided the 
following explanation:

In the session today [the veteran] does not 
identify traumatic stressors in the service as a 
problem.  This is consistent with multiple 
screenings for PTSD at the Miami [VA Medical 
Center] that were negative.  There are notes in 
his [VA Medical Center] record suggesting he has 
had a long standing but mild depression.  For this 
reason he is given a diagnosis of dysthymic 
disorder.  

The examiner opined the veteran's depression is not related 
to his military service.  The examiner further noted that the 
opinions provided by Dr. Y. did not include a psychosocial 
history so the examiner was unable to know what information 
led Dr. Y. to his assessment.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Governing regulation prohibits an award of service connection 
for congenital or developmental defects, including refractive 
error of the eye, personality disorders, and mental 
deficiency.  38 C.F.R. § 3.303(c).

Analyzing the veteran's case, initially we note a problem 
with the diagnosis of PTSD.  The United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The Board accords greater probative weight to the VA findings 
of no PTSD, based upon the three negative PTSD screenings and 
the VA examination results.  In reaching this conclusion, we 
note that the veteran apparently did not even relate the 
story about the monkey during the routine VA PTSD screenings, 
despite Dr. Y's conclusion that this episode had affected the 
veteran to the extent that he was prevented from working and 
leading a full productive life.  Furthermore, the VA examiner 
fully explained the diagnosis assigned.  

It is important to clarify that the veteran's claimed 
stressor events are not related to combat.  The conclusion of 
the mental health counselor that because he supported the 
Luzon Philippine Island Campaign, he must have been involved 
in combat is simply incorrect.  The veteran's service 
personnel records do not reflect that he participated in 
combat.  Even the veteran himself does not assert that he had 
combat service.  In this case, however, the Board holds that 
the veteran's claim for entitlement to service connection for 
PTSD must be denied not only because his stressor events 
remain unestablished, but because his diagnosis of PTSD does 
not appear to be in conformity with the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, as indicated by the VA 
examiner.  

The veteran does carry a diagnosis of depression or 
dysthymia.  However, no link to service has been proposed or 
shown in the evidence of record.  Absent a connection to 
service, service connection for depression, dysthymia, or any 
other psychiatric disability must also be denied.  In sum, 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder, including PTSD, and the appeal must be denied.


ORDER

Service connection for rhinitis is denied.

Service connection for psychiatric disability, including 
PTSD, is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


